UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MAURICE HOLLIS,

                      Petitioner,
       v.                                                       9:18-CV-0998
                                                                (BKS)
UNITED STATES ATTORNEY GENERAL
of NY,

                      Respondents.


APPEARANCES:                                                    OF COUNSEL:

MAURICE HOLLIS
Petitioner, pro se
14-R-1219
Attica Correctional Facility
Attica, NY 14011

BRENDA K. SANNES
United States District Judge

                                     DECISION and ORDER

       Petitioner filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, as

well as various exhibits from his underlying state court proceedings. Dkt. No. 1, Petition

("Pet."); Dkt. No. 1-1, Exhibits ("Ex."). Pursuant to a Decision and Order, this Court notified

petitioner that his petition would be converted to one brought pursuant to 28 U.S.C. § 2254

unless it was voluntarily withdrawn. Dkt. No. 4, Decision and Order dated 10/11/18 (“October

Order”), at 3-6, 8-9. Additionally, the Court directed petitioner to amend his petition to

demonstrate how he exhausted the claims within it or else he would risk dismissal of the

action. Id. at 6-9.
        Petitioner then filed a letter motion, which the Court liberally construed to be a motion

for reconsideration. Dkt. No. 5. On November 6, 2018, this Court denied the motion and

again required petitioner to advise the Court of either his consent to conversion of this action

from one brought pursuant to § 2241 into one brought pursuant to § 2254, or voluntarily

withdraw the petition. Dkt. No. 6, Decision and Order dated 11/06/18 (“Nov ember Order”), at

5. If petitioner did not voluntarily withdraw the petition, he was again informed that the

petition would be converted into one brought pursuant to § 2254, and he was required to file

an amended petition. Id. Further, the Court again emphasized that petitioner’s failure to file

an amended petition would result in dismissal of this action. Id.

        Petitioner failed to comply with the November Order. Therefore, this action is

dismissed.

        WHEREFORE, it is

        ORDERED that the Clerk convert the petition (Dkt. No. 1) into an action brought

pursuant to § 2254; and it is further

        ORDERED that said petition (Dkt. No. 1) be DISMISSED1; and it is further

        ORDERED that no Certificate of Appealability ("COA") shall issue because petitioner

has failed to make a "substantial showing of the denial of a constitutional right" as 28 U.S.C.

§ 2253(c)(2) requires; and it is further




        1
          This is not a ruling on the merits, and any subsequent habeas petition should not run afoul of the "second
or successive petition" limitations. See Stewart v. Martinez-Villareal, 523 U.S. 637, 644-45 (1998) (refusing to apply
the successive habeas petition rule in cases where "a dismissal of [the] first habeas petition [was] for technical
procedural reasons"); Slack v. McDaniel, 529 U.S. 473, 478 (2000) (ruling that successive habeas bar does not apply
when first petition is dismissed because it contains unexhausted claims).

                                                          2
      ORDERED that the Clerk shall serve a copy of this Decision and Order on the parties

in accordance with the Local Rules.

Dated: January 30, 2019




                                            3
